Citation Nr: 1451697	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-09 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's lymphoma.

2.  Entitlement to service connection for history of chronic kidney disease, claimed as kidney damage, including as secondary to non-Hodgkin's lymphoma.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to non-Hodgkin's lymphoma.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to non-Hodgkin's lymphoma.

5.  Entitlement to spousal aid and attendance allowance.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1961.

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the VMBS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to spousal aid and attendance allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current non-Hodgkin's lymphoma is due, at least in part, to his regular exposure to benzene during active service.

2.  The Veteran's current chronic kidney disease, claimed as kidney damage, is due to his service-connected non-Hodgkin's lymphoma.

3.  The Veteran's current peripheral neuropathy of the upper extremities is due to his service-connected non-Hodgkin's lymphoma.

4.  The Veteran's current peripheral neuropathy of the lower extremities is due to his service-connected non-Hodgkin's lymphoma.


CONCLUSIONS OF LAW

1. The criteria for service connection for non-Hodgkin's lymphoma have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

2.  The criteria for service connection for chronic kidney disease, claimed as kidney damage, have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).

3.  The criteria for service connection for peripheral neuropathy of the upper extremities have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  

4.  The criteria for service connection for peripheral neuropathy of the lower extremities have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for non-Hodgkin's lymphoma, kidney disease, and neuropathy of the hands and feet.  In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the Veteran has consistently asserted that his current lymphoma and related disorders are due to his exposure to benzene, including in a dry cleaning solvent, during active service.  The Veteran served as a weapons mechanic and gun smith during his active service, and in these roles his duties included cleaning firearms on a daily basis with a solution which included benzene.  He reported that during service his hands and arms would burn and require a hand cream to soothe the irritation.  The Board finds the Veteran's statements are consistent with his service personnel records and in-service duties.  Therefore, the Board finds the Veteran was regularly exposed to benzene during his active service.

Post-service medical records reflect the Veteran was diagnosed with non-Hodgkin's lymphoma in May 2006, underwent chemotherapy, and is currently in remission.  Accordingly, a current lymphoma disability is established.

The claims file includes conflicting opinions from medical experts regarding any relationship between the Veteran's current lymphoma and his in-service exposure to benzene.  In 2013, the RO obtained a medical opinion that:

It's less likely as not the Veterans lymphoma (above) is secondary to exposure-handling dry cleaning agents (including some % composition of benzene at times) while in service.  There was no ingestion of these substances and no way of assessing inhaled fumes.  IRIS (Integrated Risk information Systems) and ATSDR (Agency for Toxic Substances and Disease Registry) do note benzene as a carcinogen; however, there is no way of knowing-computing the LOAEL (Lowest observed adverse effect level) the RFD (Reference Dose) for effects over a lifetime from his principally dermal exposure; moreover, he did smoke cigars until 1989 with tobacco also being a noted carcinogen.

In September 2014, the Board requested an independent medical expert opinion regarding this question, since although the medical opinion above stated that the amount of the Veteran's in-service exposure to benzene could not be established, the fact remained that his use of benzene was a regular part of his duties during his eight years of military service.  In October 2014, the medical expert clearly opined that it was as likely as not the Veteran's non-Hodgkin's lymphoma was etiologically related to his regular exposure to benzene during active service.  Therefore, based on this report, and affording all benefit of the doubt to the Veteran, service connection for non-Hodgkin's lymphoma is granted.

The medical evidence, including the May 2010 VA examiner's report and private treatment records from Dr. Teiwes, reflect the Veteran currently has chronic kidney disease and peripheral neuropathy of his hands and feet bilaterally which are due to his lymphoma and subsequent treatment.  Under VA regulations, secondary service connection may be granted for a disability which is proximately due to, or the result of, a service-connected disorder.  38 C.F.R. § 3.310(a).  Accordingly, the Veteran's appeals for service connection for chronic kidney disease and bilateral peripheral neuropathy of the hands and feet are also granted as secondary to his service-connected non-Hodgkin's lymphoma.  


ORDER

Service connection for non-Hodgkin's lymphoma, chronic kidney disease, and peripheral neuropathy of the bilateral upper and lower extremities are granted.




	(CONTINUED ON NEXT PAGE)

REMAND

The Veteran is also seeking additional benefits due to his wife's need for aid and attendance as a result of her prior stroke.  The Veteran's appeal was denied by the AOJ because he was not rated at least 30 percent disabling, the minimal requirement for spousal aid and attendance.  See 38 U.S.C.A. § 1115(1)(E); 38 C.F.R. § 3.351.  However, due to the granting of the above claims, the Veteran may likely meet the minimal criteria for spousal aid and attendance after his newly granted claims are rated by the AOJ.  Therefore, this appeal is remanded for further development in light of the granted appeals discussed above.

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After rating the additional service-connected disabilities of non-Hodgkin's lymphoma, chronic kidney disease, and peripheral neuropathy granted in this decision, readjudicate the Veteran's appeal for additional compensation based on spousal aid and attendance.  If the decision remains unfavorable, issue a supplemental statement of the case to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


